SLEET, Judge.
Shannon Stephen appeals his convictions and sentences for DUI manslaughter and leaving the scene of a crash involving death. Stephen correctly argues that the trial court erred in awarding $225 under section 938.05(1), Florida Statutes (2005). Stephen preserved this issue by filing a timely Florida Rule of Criminal Procedure 3.800(b)(2) motion. We affirm his remaining issue on appeal without further comment.
We review the statutory requirements for imposing assessments under section *269938.05 de novo. See Chamblee v. State, 93 So.3d 1184, 1185 (Fla. 1st DCA 2012), superseded by statute on other grounds, Spear v. State, 109 So.3d 232, 232 (Fla. 1st DCA 2013). The State properly concedes error on this issue. The controlling statute is the version that was in effect at the time of the offense. See Swift v. State, 53 So.3d 394, 395 (Fla. 2d DCA 2011). Because the offense date in this case was March 26, 2006, section 938.05, Florida Statutes (2005), controls. As that statute authorizes a fíne of only $200, we reverse the award of $225 and remand for the trial court to enter a corrected order assessing fines and costs.
Affirmed in part, reversed in part, and remanded with instructions.
NORTHCUTT and WALLACE, JJ„ Concur.